DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-15 are pending and presented for examination.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should recite “fully curing is by E-beam” rather than “fully curing by E-beam”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the irradiating is “with LED precure by excimer UV to create a UV-irradiated layer”. It is unclear what is meant by the language that the irradiating is with light emitting diode precure by excimer ultraviolet. Is this intended to mean irradiation with LED precure by excimer UV radiation to create a UV-irradiated layer? Additionally, if this was intended, this language appears contradictory as LED precure would be curing with a light emitting diode which would be using a semiconductor light source that emits light when current flows through it, whereas, excimer UV irradiation provides UV radiation by spontaneous emission from excimer molecules. Therefore, it is unclear as to exactly how the irradiation step is being conducted. For examination purposes, the general use of an excimer lamp emitter based on a Xe-emission spectrum at a wavelength of 172 nm as recited in claim 3 will be interpreted as reading on the claim until it is clarified. Claims 2-10 depend from claim 1 and are indefinite for the same reasons.
Claim 5 recites the limitation "the solvent-free and non-aqueous lacquer".  There is insufficient antecedent basis for this limitation in the claim. It appears that this claim should properly depend from claim 4 for which there is antecedent basis for a solvent-free and non-aqueous lacquer.
Claim 7 recites the limitation "the step of applying a TiB2 hard coating".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “a step of applying a TiB2 hard coating".
	Claim 11 recites a textured press plate comprising a textured coating layer, where the textured coating layer being comprised of a UV curable acrylate mixture. However, as disclosed throughout the specification the textured coating layer results from the irradiation and curing of the UV curable acrylate mixture. Therefore, the textured coating can result from the irradiation and curing of a UV curable acrylate mixture but does not actually comprise a UV curable acrylate mixture as the textured coating only exists after a step of irradiation/curing. Therefore, claim 11 is indefinite. Claims 12-15 depend from claim 11 and are indefinite for the same reasons. For examination purposes, a cured UV curable acrylate mixture forming a textured coating will be interpreted as reading upon the claims as presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (U.S. PGPUB No. 2018/0050527).

	Regarding claims 11-14, Ma teaches a press plate substrate pressed into a textured release sheet which comprises a textured coating layer (0030-0032) and a laminate (0047) for use in manufacturing of decorative laminates (0048). Note that when the press plate is pressed into the laminate and the textured release sheet this will form a textured press plate comprising a textured coating layer applied to the press plate substrate. Ma teaches the coating layer formed from a cured solvent-free and non-aqueous UV curable epoxy acrylate lacquer mixture (0030) where the textured release layer/coating layer has a thickness of greater than 5 microns (0033). Ma teaches all the critical limitations of claims 11-14; therefore, Ma anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 1, 2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Ma et al. (U.S. PGPUB No. 2015/0191042, hereinafter referred to as Ma2).

I.	Regarding claims 1, 2, 4-6, 8 and 9, Ma teaches a process for manufacturing a decorative laminate. Ma’s process comprises forming a textured coating (0030-0032) on a release sheet (abstract) for use in manufacturing of decorative laminates (0048). Ma teaches the process comprising: applying with a roller (0033) a solvent-free and non-aqueous UV curable epoxy acrylate lacquer mixture (0030) to a surface of a release substrate; irradiating the UV curable acrylate mixture with an excimer emitter based on Xe-emission at a wavelength of 172 nm in the presence of an inert gas (0031 and 0034) that will only crosslink the surface of the UV curable acrylate mixture to produce micro-folding and a supermatting surface through micro-convolution (0030 and claim 9, micro-convolution being comparable to micro-folding); and then fully curing the UV curable layer with an E-beam (claim 10). Ma further teaches applying the UV curable acrylate mixture to a thickness of between 5 and 30 microns (0033). Ma teaches the mixture applied to a release film that is then pressed with a press plate against a laminate, but fails to teach that the UV curable acrylate mixture is applied directly to a textured press plate substrate forming a textured press plate. 
	However, Ma does teach that the mixture may be applied to metal substrates (0033). Additionally, Ma2 teaches a process for forming decorative laminates (abstract) with the use of a textured release sheet (abstract) or alternatively a textured press plate, where the texture is directly on the press plate (0069) and not through a release sheet, where the press plate is metal (0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s process by applying the process directly to a metal press plate substrate as disclosed by Ma2 to provide a textured press plate. One would have been motivated to make this modification as it would allow for simpler process avoiding forming a separate release sheet. 

II.	Regarding claim 10, Ma in view of Ma2 teach all the limitations of claim 1, including application of the UV curable acrylate mixture to a thickness of between 5 and 30 microns (see Ma at claim 11). Ma in view of Ma2 fail to teach a range of 30-100 microns. However, Ma in view of Ma2’s range directly abuts the claimed range of 30-100 microns. Additionally, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In this case, a value of 29.999 microns (included in the prior art range) and a value of 30 microns (included in the claimed range) are so close as to be expected to provide coating layers with identical properties. Therefore, the Examiner maintains that applicant’s claimed range is obvious over the close range disclosed in Ma in view of Ma2. 
As noted above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Ma2 as applied to claim 2 above, and further in view of Fischer et al. (U.S. PGPUB No. 2014/0371384).

Regarding claim 3, Ma in view of Ma2 teach all the limitations of claim 2 (see above), including the step of irradiating achieved with an excimer emitter based on a Xe-emission spectrum at a wavelength of 172 nm in the presence of an inert gas (see above). Ma in view of Ma2 fail to teach the inert gas being nitrogen. However, Fischer teaches that nitrogen is a conventional inert gas for irradiation with 172 nm light from an excimer lamp for forming a surface with micro-folding (0043-0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nitrogen for Ma in view of Ma2’s generic inert gas. One would have been motivated to make this modification as Fischer specifically teaches that nitrogen is a preferred inert gas for performing excimer irradiation at a wavelength of 172 nm to provide optimal microfolding (see Fischer at 0044).

5.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Ma2 as applied to claim 1 above, and further in view of Ma et al. (U.S. Pat. No. 6656329, hereinafter referred to as Ma3).

	Regarding claim 7, Ma in view of Ma2 teach all the limitations of claim 1, but fail to teach a further step of applying a titanium diboride hard coating to the textured layer. However, Ma3 teaches application of a titanium diboride hard coating over a press plate for use in preparing decorative laminates (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a titanium diboride coating over Ma in view of Ma2’s texture press plate. One would have been motivated to make this modification as Ma3 teaches that the titanium diboride coating prevents the press plate from being scratched and deteriorated (column 4, lines 12-21).

6.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma.

	Regarding claim 15, Ma teaches all the limitations of claim 14, including the textured coating having a thickness of between 5 and 30 microns (see Ma at claim 11). Ma fails to teach a range of 30-100 microns. However, Ma teaches a range that directly abuts the claimed range of 30-100 microns. Additionally, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In this case, a value of 29.999 microns (included in the prior art range) and a value of 30 microns (included in the claimed range) are so close as to be expected to provide coating layers with identical properties. Therefore, the Examiner maintains that applicant’s claimed range is obvious over the close range disclosed in Ma. 
As noted above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Conclusion
	Claims 1-15 are pending.
	Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 15, 2022Primary Examiner, Art Unit 1717